DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites “£-caprolactone” instead of “-caprolactone”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 5-7, 26, 32, 46, 109, 111, 144, 167-179, 182-183, and 187-191 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites cupric salt particles positioned on and within an exterior surface of the coating. No discussion of particles on top of the polymer coating was provided nor of particles that are partially embedded as the recitation of “within” appears to require
Claims 26 and 46 recite coating within interstitial spaces of a plurality of fiber strands in a flexible element. Braided sutures were recited but this generic recitation was not detailed nor was coating in interstitial spaces.
 Claim 109 recites anhydrous copper which was not originally described. Vacuum drying for an “extended period” to obtain an anhydrous copper as is recited was not described. A plurality of “small, visible”…copper containing particles” are recited but were not detailed as a part of a larger population that also includes particles with sizes between 0.5 and 2 microns.
Claim 167 recites anhydrous copper which was not originally described. Copper chloride particles extending outward from the coating that are recited also were not described in the original disclosure.
Claim 168 recites a particle size that is visible to the naked eye, but there is no discussion of particles of this size.
Claims 170 and 188 recite relative proportions of the copper and the biodegradable coating that were not originally discussed
Claims 176 and 187 recite a monomer composition of glycolide and caprolactone that was not originally disclosed.
Claims 178-179, 182-183, and 189-190 detail specific release kinetics of copper that were not originally disclosed
Claim 191 recite recites a particle size that is visible to the naked eye, but there is no discussion of particles of this size.
Thus the artisan of ordinary skill would not have deemed the applicant to have been in possession of the invention at that time. Claims not elaborated upon also are lacking in written description because they depend from claims that lack written description and do not add sufficient additional description.
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 109, 111, 169, 175, and 186 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
The phrase/term "extended period" and “small” in claim 109 are relative phrases/terms which renders the claim indefinite.  The phrase/term "extended period" and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The duration of time that qualifies as “extended” and the size that qualifies as “small” cannot be ascertained such that the scope of the claim and its required steps are clear.
The term “small” in claim 169 is a relative term which renders the claim indefinite.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The size that qualifies as “small” cannot be ascertained such that the scope of the claim is clear.
Claims 175 and 186 recite a proportion for glycolide in a polyester, but does not state whether it is a weight or molar basis.
Claims not elaborated upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 167, 170-173, 175, 177, 180-186, and 188-190 are rejected under 35 U.S.C. 103 as being unpatentable over Mattei (US Patent No. 4,201,216) in view of Buchalter (previously cited), Wang et al. (US PGPub No. 2008/0305153 – henceforth Wang B), Pokropinski et al. (previously cited), Arps et al. (US PGPub No. .
Mattei teach an absorbable braided suture composed of a degradable polymer that is coated with a coating composition consisting of calcium stearate and a copolymer of L-lactide and glycolide at a monomer ratio of 65 to 35 on a molar basis (see abstract and example 1; instant claims 167, 171-172, 175, 177, 180-181, 184, and 186). The suture may be composed of polyglycolide homopolymers (see column 3 lines 1-8; instant claims 167 and 180). Mattei also teach the inclusion of antibiotics or antiseptics in the coating (see column 4 lines 57-59).  In addition, the coating is taught at 5 to 10 wt% of the coated suture (see column 4 lines 65-68). The presence of an antimicrobial cupric salt particle is not detailed.
Buchalter teaches cupric sulfate (also known as copper (II) sulfate) as a preferred antimicrobial additive that is employed to treat or impregnate a fabric and render it antimicrobial (see paragraphs 28-29 and 41). Cupric chloride is also list amongst the preferred antimicrobial copper salts (see paragraph 40; instant claims 145, 150, and 155). The antimicrobial additive is taught present at 0.01 to 3 wt% (see paragraph 47). Various fibers are envisioned for the fabric and they include a number of synthetic polymers such as polyesters (see paragraph 34). The cupric chloride is taught in a crystal form (see paragraph 41). An admixture of the antimicrobial agent and the fabric is envisioned where a dipping application is named (see paragraphs 48-49).
Wang B teaches an antibacterial coating for various articles (see abstract). Antibacterial metals are envisioned where both cupric chloride dihydrate and anhydrous cupric chloride are taught (see paragraph 35; instant claim 167 and 180).

Arps et al. teach coating medical devices with a microparticulate active that is embedded to varying degrees in a polymer coating (see figure 1A and paragraph 21 and 25). A particle size of 1 to 3 m is taught for the bioactive (see example 1). Figure 1A is shown below where elements 12-14 are microparticulates, element 11 is the polymer coating and element 10 is the device surface 

    PNG
    media_image1.png
    170
    444
    media_image1.png
    Greyscale

(see paragraph 44). Various microparticulates are shown extending outward from the coating (see instant claim 167).
	Radwanski et al. teach the inclusion of water soluble antimicrobial active particles in a polymer coating where the particles are not all fully embedded so as to reduce their dissolution time as compared to non-embedded particles, and to prolong the duration of release for the active (see paragraph 50; instant claim 167). The particles are taught at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper (II) sulfate particles to the coating composition employed by Mattei based upon the teachings by Buchalter. This modification would have been obvious because Pokropinski et al. teach the desire to include antimicrobial actives in such suture coatings, Mattei suggests the inclusion of antiseptics, and Buchalter detail these antimicrobial particles on textiles. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The proportions for the coating and antimicrobial particles as detailed by Mattei and Buchalter et al. correspond to 0.01 wt% cupric chloride per 10 wt% coating to 3 wt% cupric chloride per 5 wt% coating. When only considering the copper, this converts to 0.005 wt% copper per 10 wt% coating to 1.4 wt% copper per 5 wt% coating (see instant claim 170). This range overlaps with that instantly recited, thereby rendering it obvious.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Also, it would have been obvious to employ anhydrous cupric chloride as the cupric chloride based upon the teachings of Wang B. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome.  It additionally would have been obvious to configure the coating such that the particles are arranged as in Arps et al. so as to gain the delivery control In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the limitations of instant claims 178-179, 182-183, and 189-190 are met by the modified teachings of Mattei. Therefore claims 167, 170-173, 175, 177-186 and 188-190 are obvious over Mattei in view of Buchalter, Wang B, Pokropinski et al., Arps et al., and Radwanski et al. as evidenced by Harman.

Claims 168-169 are rejected under 35 U.S.C. 103 as being unpatentable over Mattei in view of Buchalter, Wang B, Pokropinski et al., Arps et al., and Radwanski et al. as evidenced by Harman as applied to claims 167, 170-173, 175, 177-186 and 188-190 above, and as further evidenced by Sisson et al. (US PGPub No. 2004/0185198).
Mattei in view of Buchalter, Wang B, Pokropinski et al., Arps et al., and Radwanski et al. as evidenced by Harman render obvious the limitations of instant claim 167. Radwanski et al. detail the use of multiple different sized particles in order to influence the rate of release of the water soluble antimicrobial active as desired (see claim 6). Additionally, Arps et al. exemplify the use of bioactive particles that are sized as 1 to 3 m (see example 1).  Pokropinski et al. detail the inclusion of antimicrobial particles in a polymer coating on a medical device that re sized at less than 100 m (see claim 4). The presence of cupric chloride particles that are visible to the naked eye is not detailed.
Sisson et al. detail that particles sized at 45 m and above are visible to the unaided human eye (see paragraph 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ cupric chloride particles of differing size populations that are less than 100 m in light of Radwanski et al. and Pokropinski et al. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Within these populations, one with 1 to 3 m particles as taught by Arps et al. would have been obvious while the remainder could have some size between 3 and 100 m. This range overlaps with that . 

Claims 1, 5-7, and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Labrecque et al. (US Patent No. 5,817,129) in view of Buchalter, Pokropinski et al., Arps et al., Radwanski et al., and the Copper(II) Chloride Anhydrous MSDS as evidenced by Harman.
Labrecque et al. teach an absorbable braided suture composed of a degradable polymer that is coated with a coating composition consisting of copolymer of L-lactide and glycolide at a monomer ratio of 65 to 35 on a molar basis (see column 5 lines 53-64; instant claims 1 and 5-6). They also teach the optional inclusion of antibiotics or antiseptics in the coating (see column 6 lines 14-19). The presence of an antimicrobial cupric salt particle is not detailed.
Buchalter teaches cupric sulfate (also known as copper (II) sulfate) as a preferred antimicrobial additive that is employed to treat or impregnate a fabric and render it antimicrobial (see paragraphs 28-29 and 41). Cupric chloride is also list amongst the preferred antimicrobial copper salts (see paragraph 40; instant claims 1 and 144). Various fibers are envisioned for the fabric and they include a number of synthetic polymers such as polyesters (see paragraph 34). The cupric chloride is taught in a crystal form (see paragraph 41). An admixture of the antimicrobial agent and the fabric is envisioned where a dipping application is named (see paragraphs 48-49).

Arps et al. teach coating medical devices with a microparticulate active that is embedded to varying degrees in a polymer coating (see figure 1A and paragraph 21 and 25). A particle size of 1 to 3 m is taught for the bioactive (see example 1). Figure 1A is shown below where elements 12-14 are microparticulates, element 11 is the polymer coating and element 10 is the device surface 

    PNG
    media_image1.png
    170
    444
    media_image1.png
    Greyscale

(see paragraph 44). The microparticulates are present on the coating and partially embedded within the coating.
	Radwanski et al. teach the inclusion of water soluble antimicrobial active particles in a polymer coating where the particles are not all fully embedded so as to reduce their dissolution time as compared to non-embedded particles, and to prolong the duration of release for the active (see paragraph 50). The particles are taught at different sizes as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper (II) sulfate particles to the coating composition employed by Labrecque et al. based upon the teachings by Buchalter. This modification would have been obvious because Pokropinski et al. teach the desire to include antimicrobial actives in such suture coatings, Labrecque et al. suggest the inclusion of antiseptics, and Buchalter detail these antimicrobial particles on textiles. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement.  It additionally would have been obvious to configure the coating such that the particles are arranged as in Arps et al. so as to gain the delivery control benefits taught by Radwanski et al. This modification also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. There would have been a reasonable expectation of success for the arrangement in reference to cupric chloride because it is water soluble like the antimicrobial particles of Radwanski et al. (see Copper(II) Chloride Anhydrous MSDS section 9). Finally, the use of a lactide-glycolide polymer for the coating that includes both the D and L enantiomer of lactide would have been obvious because Pokropinski et al. teach such a polymer for a suture coating and as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 1, 5-7, and 144 are obvious over Labrecque et al. in view of Buchalter, Pokropinski et al., Arps et al., Radwanski et al., and the Copper(II) Chloride Anhydrous MSDS as evidenced by Harman.

Claims 26, 32, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Labrecque et al. in view of Buchalter, Pokropinski et al., and D’Aversa et al. (US PGPub No. 2001/0018599) as evidenced by Harman.
Labrecque et al. teach an absorbable braided suture composed of a degradable polymer that is coated with a coating composition consisting of copolymer of L-lactide and glycolide at a monomer ratio of 65 to 35 on a molar basis (see column 5 lines 53-64; instant claims 26 and 46). They also teach the optional inclusion of antibiotics or antiseptics in the coating (see column 6 lines 14-19). A fatty acid salt is taught to be useful in the coating where calcium stearate is a preferred option (see column 5 lines 37-45). The presence of an antimicrobial cupric salt particle is not detailed.
Buchalter teaches cupric sulfate (also known as copper (II) sulfate) as a preferred antimicrobial additive that is employed to treat or impregnate a fabric and render it antimicrobial (see paragraphs 28-29 and 41; instant claims 26 and 46). Cupric chloride is also list amongst the preferred antimicrobial copper salts (see paragraph 40; instant claims 145, 150, and 155). Various fibers are envisioned for the fabric and they include a number of synthetic polymers such as polyesters (see paragraph 34). The cupric chloride is taught in a crystal form (see paragraph 41). An admixture of the antimicrobial agent and the fabric is envisioned where a dipping application is named (see paragraphs 48-49).
Pokropinski et al. teach a suture that is coated with a solution of poly(L-lactide-co-glycolide) with a monomer ratio of 65 mol% and 35 mol%, respectively, as well as calcium stearate (lubricant) and an antimicrobial active (see example 1; instant claim 
D'Aversa et al. teach braided sutures that are coated (see abstract). They teach that the penetration of the coating into the interstices of the braid is desirable in order to yield improved tensile strength (see paragraph 5; instant claims 26 and 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper (II) sulfate particles to the coating composition employed by Labrecque et al. based upon the teachings by Buchalter. This modification would have been obvious because Pokropinski et al. teach the desire to include antimicrobial actives in such suture coatings and Buchalter detail these antimicrobial particles on textiles. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement.  Further, it would have been obvious to apply the coating such that it penetrates that interstices of the braid as taught by D’Aversa et al. This modification would have been obvious as the application of that same technique to a similar product in order to yield the same improvement. In addition, it would have been obvious to add calcium stearate to the coating given the suggestion by Labrecque et al. to do so. Therefore claims 26, 32, and 46 are obvious over Labrecque et al. in view of Buchalter, Pokropinski et al., and D’Aversa et al. as evidenced by Harman.

Claims 180-187 and 189-190 are rejected under 35 U.S.C. 103 as being unpatentable over Labrecque et al. in view of Buchalter, Pokropinski et al., and  as applied to claims 26, 32, and 46 above, and further in view of Wang B and Jarrett et al. (US Patent No. 4,791,929)
The modified Labrecque et al reference teaches most of the limitations of instant claim 180. In addition to a 65:35 molar ratio copolymer of lactide and glycolide as the coating polymer, Labrecque et al. also teach a copolymer of glycolide and -caprolactone as taught by Jarrett et al. (see column 5 lines 4-28; instant claims 181 and 184). The polymers of Jarrett et al. have a range of molar percentages of caprolactone that range from approximately 36-95% with the balance being glycolide as well as several discreet embodiments where the caprolactone is present at approximately 84 mol% (see table 1; instant claims 181 and 186-187).  They also render obvious the inclusion of calcium stearate in the coating. The modified reference does not detail whether the cupric chloride is dehydrated 
Wang B teaches an antibacterial coating for various articles (see abstract). Antibacterial metals are envisioned where both cupric chloride dihydrate and anhydrous cupric chloride are taught (see paragraph 35). An anhydrous cupric chloride is also dehydrated.
It would have been obvious to employ anhydrous cupric chloride as the cupric chloride based upon the teachings of Wang B This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome.  In addition, the use of a lactide-glycolide polymer for the coating that includes both the D and L enantiomer of lactide would have been obvious because Pokropinski et al. teach such a polymer for a suture coating and as the simple substitution of one known element for another in order to yield a predictable outcome -caprolactone copolymer as envisioned by Labrecque et al. via Jarrett et al. as the coating polymer also would have been obvious. While silent in regard to the release kinetics of an active agent contained in its coating, the modified Labrecque et al. teachings detail the use of the same components as instantly claimed. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the limitations of instant claims 182-183 and 189-190 are met by the modified teachings of Labrecque et al. Therefore claims 180-187 and 189-190 are obvious over Labrecque et al. in view of Buchalter, Pokropinski et al., D’Aversa et al., Wang B, and Jarrett et al. as evidenced by Harman. 

Claim 191 is rejected under 35 U.S.C. 103 as being unpatentable over Labrecque et al. in view of Buchalter, Pokropinski et al., D’Aversa et al., Wang B, and Jarrett et al. as evidenced by Harman as applied to claims 180-187 and 189-190 above, and further in view of Arps et al. and Radwanski et al. as evidenced by Sisson et al. 
Labrecque et al. in view of Buchalter, Pokropinski et al., D’Aversa et al., Wang B, and Jarrett et al. as evidenced by Harman where the coating contains dehydrated/anhydrous cupric chloride particles. Pokropinski et al. detail the inclusion of antimicrobial particles in a polymer coating on a medical device at less than 100 m 
Arps et al. teach coating medical devices with a microparticulate active that is embedded to varying degrees in a polymer coating (see figure 1A and paragraph 21 and 25). A particle size of 1 to 3 m is taught for the bioactive (see example 1).
Radwanski et al. teach the inclusion of water soluble antimicrobial active particles in a polymer coating (see paragraph 50). The particles are taught at different sizes as a means of controlling release rates since smaller particles release at a faster rate (see paragraph 21).
Sisson et al. detail that particles sized at 45 m and above are visible to the unaided human eye (see paragraph 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the cupric chloride particles with differing size populations that are less than 100 m in light of Radwanski et al. and Pokropinski et al. This choice would have been obvious as the application of the same technique in order to yield the same improvement. Within these populations, one with 1 to 3 m particles as taught by Arps et al. would have been obvious while the remainder could have some size between 3 and 100 m. This range overlaps with that implied by recitation of particles that are visible to the naked eye, thereby rendering the claimed range obvious (see MPEP 2144.05). Therefore claim 191 is obvious over Labrecque et al. in view of Buchalter, Pokropinski et al., D’Aversa et al., Wang B, Jarrett et al., Arps et al., and Radwanski et al., as evidenced by Harman and Sisson et al. 

s 109 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Labrecque et al. in view of Buchalter, Pokropinski et al., D’Aversa et al., Wang B, Jarrett et al., Arps et al., and Radwanski et al. as evidenced by Harman and Sisson et al. as applied to claim 191 above, and further in view of Wheeler et al. (US Patent No. 5,939,577) and Markarian (www.pharmtech.com/view/using-micronization-reduce-api-particle-size 2013).
Labrecque et al. in view of Buchalter, Pokropinski et al., D’Aversa et al., Wang B, Jarrett et al., Arps et al., and Radwanski et al. as evidenced by Harman and Sisson et al. render obvious the limitations of an aliphatic polyester coated multifilament polymer suture where the coating includes calcium stearate and anhydrous cupric chloride particles with a size distribution as instantly claimed. Pokropinski et al. detail the generation of a flowable preparation of an aliphatic polyester coating polymer in which particles of the antimicrobial are dispersed uniformly and applied to a suture by dip coating (see example 1). In addition, Pokropinski et al. also teach grinding their antimicrobial particles to a desired size and shape (see paragraph 53). Production of the anhydrous cupric chloride particles is not detailed.
Wheeler et al. teach the production of anhydrous cupric chloride by adding cupric chloride to a dried flask and subjecting the flask to a vacuum and heat until dry (see example 1).
Markarian teach that grinding was a known technique for reducing the size of active principle particles to a desired size range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the method of production for the modified .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bezwada et al. (US Patent No. 4,994,074) in view of Buchalter and Pokropinski et al. as evidenced by Harman (previously cited).
Bezwada et al. teach absorbable multifilament sutures that are coated with a copolymer of caprolactone, glycolide and glycolic acid monomers (see abstract). The caprolactone is present at 80 to 95 mol% and the glycolide is present at about 2 to about 10 mol% (see column 2 lines 24-31 and claims 3-7). Bezwada et al. also teach the desire that the coating penetrates and distributes evenly into the interstices of the multifilament fibers and adsorbs onto each individual fiber (see column 2 lines 52-63). 
Buchalter teaches cupric sulfate (also known as copper (II) sulfate) as a preferred antimicrobial additive that is employed to treat or impregnate a fabric and render it antimicrobial (see paragraphs 28-29 and 41). Cupric chloride is also list amongst the preferred antimicrobial copper salts (see paragraph 40). Various fibers are envisioned for the fabric and they include a number of synthetic polymers such as polyesters (see paragraph 34). The cupric chloride is taught in a crystal form (see paragraph 41). An admixture of the antimicrobial agent and the fabric is envisioned where a dipping application is named (see paragraphs 48-49).
Pokropinski et al. teach a suture that is coated with a solution of poly(L-lactide-co-glycolide) with a monomer ratio of 65 mol% and 35 mol%, respectively, as well as calcium stearate (lubricant) and an antimicrobial active (see example 1). The suture is made of polyglactin, a biodegradable and biocompatible polymer (see Harman column 3 lines 21-29). The lactide employed in the polymer coatings of Pokropinski et al. are detailed to include D and L enantiomers (see paragraph 57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper (II) sulfate particles to the coating composition employed by Bezwada et al. based upon the teachings by Buchalter. This modification would have been obvious because Pokropinski et al. teach the desire to include antimicrobial actives in such suture coatings and Buchalter detail these .

Claims 1, 5, 144, 167, 171, 174-176 and 178-179 are rejected under 35 U.S.C. 103 as being unpatentable over Bezwada et al. in view of Buchalter and Pokropinski et al. as evidenced by Harman as applied to claim 26 above, and further in view of Wang B, Arps et al., Radwanski et al., and the Copper(II) Chloride Anhydrous MSDS.
Bezwada et al. in view of Buchalter and Pokropinski et al. as evidenced by Harman render obvious a biodegradable polymer suture that is coated only with a copolymer of caprolactone, glycolic acid, and glycolide (see instant claims 1, 5, 144, 167, 171, and 174-176). The mole percentages for caprolactone and glycolide in this polymer overlap with or meet those instantly claimed, thereby rendering them obvious (see MPEP 2144.05; instant claim 176). The configuration of the cupric chloride particles such that some are on and some are within the outer surface of the coating is not detailed nor is the cupric chloride in anhydrous form.
Wang B teaches an antibacterial coating for various articles (see abstract). Antibacterial metals are envisioned where both cupric chloride dihydrate and anhydrous cupric chloride are taught (see paragraph 35). An anhydrous cupric chloride is also dehydrated.
Arps et al. teach coating medical devices with a microparticulate active that is embedded to varying degrees in a polymer coating (see figure 1A and paragraph 21 m is taught for the bioactive (see example 1). Figure 1A is shown below where elements 12-14 are microparticulates, element 11 is the polymer coating and element 10 is the device surface 

    PNG
    media_image1.png
    170
    444
    media_image1.png
    Greyscale

(see paragraph 44). Microparticulates are shown extending outward from the coating.
	Radwanski et al. teach the inclusion of water soluble antimicrobial active particles in a polymer coating where the particles are not all fully embedded so as to reduce their dissolution time as compared to non-embedded particles, and to prolong the duration of release for the active (see paragraph 50). The particles are taught at different sizes as a means of controlling release sates since smaller particles release at a faster rate (see paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ anhydrous cupric chloride as the cupric chloride based upon the teachings of Wang B. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. It additionally would have been obvious to configure the coating such that the particles are arranged as in Arps et al. so as to gain the delivery control benefits taught by Radwanski et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the limitations of instant claims 178-179 are met by the modified teachings of Labrecque et al. Therefore claims 1, 5, 144, 167, 171, 174-176, and 178-179 are obvious over Bezwada et al. in view of Buchalter, Pokropinski et al., Wang B, Arps et al., Radwanski et al., the Copper(II) Chloride Anhydrous MSDS as evidenced by Harman.


Response to Arguments
Applicant's arguments filed November 11, 2020 have been fully considered but they are not persuasive. In light of the amendment to the claims, the previous grounds of rejections are withdrawn and new grounds of rejection are presented in their place.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615